UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6813



ROBERT STEVEN LOGAN,

                                             Petitioner - Appellant,

          versus


WARDEN, LIEBER CORRECTIONAL INSTITUTION,

                                              Respondent - Appellee,

          and


STATE OF SOUTH CAROLINA; SOUTH CAROLINA
DEPARTMENT   OF  CORRECTIONS; HENRY DARGAN
MCMASTER, Attorney General of the State of
South Carolina,

                                                         Respondents.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Henry M. Herlong, Jr., District
Judge. (3:06-cv-03129-HMH)


Submitted:   September 26, 2007           Decided:   October 11, 2007


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Robert Steven Logan, Appellant Pro Se. Donald John Zelenka, OFFICE
OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

              Robert Steven Logan seeks to appeal the district court’s

order denying as untimely his 28 U.S.C. § 2254 (2000) petition.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.             28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                 28

U.S.C. § 2253(c)(2) (2000).      A prisoner satisfies this standard by

demonstrating      that   reasonable    jurists     would   find      that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.           Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).              We have

independently reviewed the record and conclude that Logan has not

made the requisite showing.      Accordingly, we deny a certificate of

appealability, dismiss the appeal, and deny Logan’s motion for

appointment of counsel. We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented     in   the

materials     before   the   court   and     argument   would   not    aid   the

decisional process.

                                                                      DISMISSED




                                     - 3 -